                                           Case 4:13-cv-02219-HSG Document 344 Filed 09/30/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TRUE HEALTH CHIROPRACTIC INC, et              Case No. 13-cv-02219-HSG
                                           al.,
                                   8                                                     SCHEDULING ORDER
                                                        Plaintiffs,
                                   9
                                                   v.
                                  10
                                           MCKESSON CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California




                                              The parties submitted proposed schedules on August 23, 2019 and a case management
 United States District Court




                                  13
                                       conference was held on September 24, 2019. See Dkt. No. 332, 341. Having considered the
                                  14
                                       parties’ proposed schedules, the Court SETS the following deadlines pursuant to Federal Rule of
                                  15
                                       Civil Procedure 16 and Civil Local Rule 16-10:
                                  16
                                                                 Event                                      Date
                                  17           Distribute Class Notice                     October 30, 2019
                                  18           End of Opt-out Period                       January 28, 2020
                                               Daubert and Dispositive Motions1            February 27, 2020
                                  19
                                               Dispositive Motion Hearing Deadline         April 16, 2020 at 2:00 p.m.
                                  20           Pretrial Conference                         July 14, 2020 at 3:00 p.m.
                                               5-Day Jury Trial                            August 31, 2020 at 8:30 a.m.
                                  21

                                  22          //

                                  23          //

                                  24          //

                                  25          //

                                  26
                                  27   1
                                         As discussed at the September 24, 2019 CMC, because Defendant has already brought a motion
                                  28   for summary judgment, Defendant must establish good cause if seeks to file another. See Civil
                                       Standing Order 17.
                                         Case 4:13-cv-02219-HSG Document 344 Filed 09/30/19 Page 2 of 2




                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial

                                   3   Standing Order.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 9/30/2019

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
